DETAILED ACTION
Notice of Pre-AIA  or AIA  Status ad Status of the Claims
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1-20 are under prosecution.
Claim Interpretation
2.	The claims are subject to the following interpretation:
A.	The preambles of the claims each recite a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  
B.	It is noted that the courts have held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.”   In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  In addition, “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  See MPEP § 2114.
	It is also noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). See MPEP 2112.02.
The phrases “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly define a use of the claimed kit, and thus fail to define additional structural elements of the claimed kit.  Thus, the claimed kits are either anticipated by, or obvious in view of, any prior art that teaches the structural elements present in the claims.
C.	Claim 7 and claim 15 (upon which claim 16 depends) each recite “a target nucleotide,” and thus are drawn to a single nucleotide.  Any additional nucleotides present in the second nucleic acid are encompassed by the open claim language “comprising” found in the instant claims.
D.	Claims 10 and 11 each recite a “micro array slide,” but do not actually require an array to be present.
Specification
3.	The use of trade names or marks used in commerce (including but not necessarily limited to Cascade Blue), has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 2, 5-6, 8-11, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A.	Claim 2 and claim 9 (upon which claims 10-11 depend) are each indefinite in the recitation “the solid,”
B.	Claim 5 is indefinite as it is unclear of the RNA is also required to be a “segment.”
C.	Claim 6 is indefinite as it is unclear of the DNA is also required to be a “fragment.”
D.	Claim 8 (upon which claims 9-11 depend) and claim 18 (upon which claim 19 depends) are each indefinite in the recitation “epoxide, amine” because neither epoxides or amines are positively charged.  
E.	Claim 11 is indefinite as it is unclear of the “about 10” means “about 10 million.”  It is also unclear if the range refers to the number of probe molecules or the number of spots of probe molecules. 
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 1-3, 5-10, and 12-20 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) as evidenced by Yang et al (U.S. Patent No. 7,166,451 B1, issued 23 January 2007).
	Regarding claims 1-3, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077), which provides a positively charged surface as evidenced by instant claims 2-3 and Yang et al (column 5, lines 50-55).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000)’ see MPEP 2111).  
It is noted that the claims do not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
In addition, Harris et al do, in fact, teach a first (i.e., immobilized) nucleic acid on the positively charged surface hybridized to  second nucleic acid (i.e., a double stranded DNA molecule; paragraph 0077).
	Regarding claims 5-7 and 14, the kit of claim 1 is discussed above.
It is reiterated that the claims do not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
	It is also noted that Harris et al teach DNA and RNA (i.e., claims 5-6; paragraph 0031), fragments (i.e., claim 6; paragraph 0077), portions (i.e., the segments of claim 5; paragraph 0027), and target nucleic acids (paragraph 0153), which are bound to immobilized primers (i.e., claims 7 and 14; paragraph 0073).
	Regarding claims 8-10, the kit of claim 1 is discussed above.  Harris et al teach the solid support is a glass microarray slide (paragraphs 0077-0079).
In addition, it is reiterated that the claim does not actually require an array to be present.
	Regarding claim 12, the kit of claim 1 is discussed above.  Harris et al teach the first (i.e., immobilized) nucleic acid is the template (paragraph 0018), which has a label (paragraph 0036).
Regarding claim 13, the kit of claim 1 is discussed above.  Harris et al teaches PCR amplification is performed (Example 9); thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
In addition, Harris et al also teach a dTTP, dATP, dGTP, and dCTP (Example 6), which are reagents used in PCR .  Thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
Regarding claim 15, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077), which provides a positively charged surface as required by the instant claim and as evidenced by Yang et al (column 5, lines 50-55).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification.
It is reiterated that the claim does not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
In addition, Harris et al do, in fact, teach a first (i.e., immobilized) nucleic acid on the positively charged surface hybridized to  second nucleic acid (i.e., a double stranded DNA molecule; paragraph 0077).
	Regarding claim 16, the kit of claim 15 is discussed above.
It is reiterated that the claims do not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
	Alternatively, it is noted that Harris et al teach the nucleic acid comprises a SNP (paragraph 0088) that is related to a genetic disease (paragraphs 0003-0004).
Regarding claims 17-19, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077), which provides a positively charged surface as required by claims 18-19 and as evidenced by Yang et al (column 5, lines 50-55).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification.
It is reiterated that the claim does not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
Regarding claim 20, the kit of claim 17 is discussed above.  Harris et al teaches PCR amplification is performed (Example 9); thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
In addition, Harris et al also teach a dTTP, dATP, dGTP, and dCTP (Example 6), which are reagents used in PCR .  Thus, the kit either comprises, or it would have been obvious to include, PCR reagents.

9.	It is noted that while claims have been rejected described above, the claims are also obvious over the cited art discussed below.

Claim Rejections - 35 USC § 103
10.	Claims 1-10 and 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000) and Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) as evidenced by Yang et al (U.S. Patent No. 7,166,451 B1, issued 23 January 2007).
	Regarding claims 1-3, Ness et al teach a solid support, in the form of a glass slide comprising a polyethyleneimine (i.e., PEI) to form a coated slide (e.g., Example 3), which is provides a positively charged surface as evidenced by instant claims 2-3 and Yang et al (column 5, lines 50-55).  
It is reiterated that the claim does not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
In addition, it is noted that Ness et al teach the PEI layer is then exposed to a spotting solution comprising a first nucleic acid (e.g., Example 11) to form a first nucleic acid bound surface.  A second nucleic acid solution is then added to the first nucleic acid bound surface to produce a hybridized nucleic acid pair; namely, a solution of a complementary oligonucleotide is hybridized to the immobilized first nucleic acids (e.g., Example 14).  Ness et al also teach the added advantage of providing significant advantages where coupling agents need to be removed prior to arraying processes (column 7, lines 30-40).  Thus, Ness et al tech the known techniques discussed above.
While Ness et al teach buffers (column 7, lines 50-60), including 6x SSC buffer (Example 14), Ness et al do not explicitly teach kits or a buffer having the claimed ion concentration.
However, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification.
	In addition, Harris et al teach a first (i.e., immobilized) nucleic acid on the positively charged surface hybridized to  second nucleic acid (i.e., a double stranded DNA molecule; paragraph 0077), and that the kits have the added advantage of being designed to carry out and facilitate methods (paragraph 0042).  Thus, Harris et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ness et al and Harris et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantages of providing significant advantages where coupling agents need to be removed prior to arraying processes as explicitly taught by Ness et al (column 7, lines 30-40) and allowing design to carry out and facilitate methods as explicitly taught by Harris et al (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in components useful for nucleic acid hybridization.
	Regarding claim 4, the kit of claim 3 is discussed above. Ness et al teach the PEI is a 3% w/v solution (Example 3).
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., vol/vol) merely represent an obvious variant and/or routine optimization of the wt/vol value of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel's arguments in place of evidence in the record.
Regarding claims 5-7 and 14, the kit of claim 1 is discussed above.
It is reiterated that the claims do not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
	It is also noted that Ness et al teach PCR fragments, which are DNA fragments (i.e., claims 5-6; column 4, lines 50-60), nucleic acid portions (i.e., the segments of claim 5) and PCR primers (i.e., claim 14; column 7, lines 1-20), ribonucleic acids (i.e., the RNA of claims 5-6; column 6, lines 45-60), as well as nucleic acid hybridization (i.e., to a target) that is amplified (column 13, lines 45-65), which requires hybridization of the primer to a target nucleic acid (i.e., claim 7; see also Example 14, where a target (i.e., complement) is hybridized to the immobilized first nucleic acid).
In addition, Harris et al teach DNA and RNA (i.e., claims 5-6; paragraph 0031), fragments (i.e., claim 6; paragraph 0077), portions (i.e., the segments of claim 5; paragraph 0027), and target nucleic acids (paragraph 0153), which are bound to immobilized primers (i.e., claims 7 and 14; paragraph 0073).
Regarding claims 8-10, the kit of claim 1 is discussed above.  Ness et al teach the solid substrate is a glass slide (column 4, lines 40-50), on which an array is prepared (column 5, lines 15-35).  Harris et al also teach the solid support is a glass microarray slide (paragraphs 0077-0079).
In addition, it is reiterated that the claim does not actually require an array to be present.
	Regarding claim 12, the kit of claim 1 is discussed above.  Harris et al teach the first (i.e., immobilized) nucleic acid is the template (paragraph 0018), which has a label (paragraph 0036).  In addition, Ness et al each nucleic acids labeled with biotin (column 10, lines 35-50).
Regarding claim 13, the kit of claim 1 is discussed above.  Ness et al teach PCR buffers (column 5, line 60-column 6, line 15), which include PCR reagents.  Harris et al teaches PCR amplification is performed (Example 9); thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
In addition, Harris et al also teach a dTTP, dATP, dGTP, and dCTP (Example 6), which are reagents used in PCR .  Thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
Regarding claim 15, Ness et al teach a solid support, in the form of a glass slide comprising a polyethyleneimine (i.e., PEI) to form a coated slide (e.g., Example 3), which is provides a positively charged surface as evidenced by the instant claim and Yang et al (column 5, lines 50-55).  
It is reiterated that the claim does not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
In addition, it is noted that Ness et al teach the PEI layer is then exposed to a spotting solution comprising a first nucleic acid (e.g., Example 11) to form a first nucleic acid bound surface.  A second nucleic acid solution is then added to the first nucleic acid bound surface to produce a hybridized nucleic acid pair; namely, a solution of a complementary oligonucleotide is hybridized to the immobilized first nucleic acids (e.g., Example 14).  Ness et al also teach the added advantage of providing significant advantages where coupling agents need to be removed prior to arraying processes (column 7, lines 30-40).  Thus, Ness et al tech the known techniques discussed above.
While Ness et al teach buffers (column 7, lines 50-60), including 6x SSC buffer (Example 14), Ness et al do not explicitly teach kits or a buffer having the claimed ion concentration.
However, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification.
	In addition, Harris et al teach a first (i.e., immobilized) nucleic acid on the positively charged surface hybridized to  second nucleic acid (i.e., a double stranded DNA molecule; paragraph 0077), and that the kits have the added advantage of being designed to carry out and facilitate methods (paragraph 0042).  Thus, Harris et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ness et al and Harris et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantages of providing significant advantages where coupling agents need to be removed prior to arraying processes as explicitly taught by Ness et al (column 7, lines 30-40) and allowing design to carry out and facilitate methods as explicitly taught by Harris et al (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in components useful for nucleic acid hybridization.
Regarding claim 16, the kit of claim 15 is discussed above.
It is reiterated that the claims do not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by the cited prior art, the claim is obvious.
	Alternatively, it is noted that Harris et al teach the nucleic acid comprises a SNP (paragraph 0088) that is related to a genetic disease (paragraphs 0003-0004).
It is reiterated that the claims do not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
	Alternatively, it is noted that Harris et al teach the nucleic acid comprises a SNP (paragraph 0088) that is related to a genetic disease (paragraphs 0003-0004).
Regarding claims 17-19, Ness et al teach a solid support, in the form of a glass slide comprising a polyethyleneimine (i.e., PEI) to form a coated slide (e.g., Example 3), which is provides a positively charged surface as evidenced by instant claims 18-19 and Yang et al (column 5, lines 50-55).  
It is reiterated that the claim does not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
In addition, it is noted that Ness et al teach the PEI layer is then exposed to a spotting solution comprising a first nucleic acid (e.g., Example 11) to form a first nucleic acid bound surface.  A second nucleic acid solution is then added to the first nucleic acid bound surface to produce a hybridized nucleic acid pair; namely, a solution of a complementary oligonucleotide is hybridized to the immobilized first nucleic acids (e.g., Example 14).  Ness et al also teach the added advantage of providing significant advantages where coupling agents need to be removed prior to arraying processes (column 7, lines 30-40).  Thus, Ness et al tech the known techniques discussed above.
While Ness et al teach buffers (column 7, lines 50-60), including 6x SSC buffer (Example 14), Ness et al do not explicitly teach kits or a buffer having the claimed ion concentration.
However, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification.
	In addition, Harris et al teach a first (i.e., immobilized) nucleic acid on the positively charged surface hybridized to  second nucleic acid (i.e., a double stranded DNA molecule; paragraph 0077), and that the kits have the added advantage of being designed to carry out and facilitate methods (paragraph 0042).  Thus, Harris et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ness et al and Harris et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantages of providing significant advantages where coupling agents need to be removed prior to arraying processes as explicitly taught by Ness et al (column 7, lines 30-40) and allowing design to carry out and facilitate methods as explicitly taught by Harris et al (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in components useful for nucleic acid hybridization.
Regarding claim 20, the kit of claim 17 is discussed above.  Ness et al teach PCR buffers (column 5, line 60-column 6, line 15), which include PCR reagents.  Harris et al teaches PCR amplification is performed (Example 9); thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
In addition, Harris et al also teach a dTTP, dATP, dGTP, and dCTP (Example 6), which are reagents used in PCR .  Thus, the kit either comprises, or it would have been obvious to include, PCR reagents.

11.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) as evidenced by Yang et al (U.S. Patent No. 7,166,451 B1, issued 23 January 2007) as applied to claim 10 above, and further in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007). 
Regarding claim 11, the kit of claim 10 is discussed above in Section 8.  
Harris et al teach the kits have the added advantage of being designed to carry out and facilitate methods (paragraph 0042).  Thus, Harris et al teach the know techniques discussed above in Section 8.
Harris et al do not teach the claimed number of probes.
However, Drmanac teaches kits (paragraph 0051) comprising nucleic acids attached thereto (paragraph 0125).  Drmanac also teaches millions of single DNA molecules are arrayed on the surface, which is within the claimed range of “about 10” to “bout 4.2 million,” and which has the added advantage of allowing sequencing of entire sequences of each DNA fragment (paragraph 0157-0158).  Thus, Drmanac teaches the known techniques discussed above.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Drmanac and  Harris et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantages of allowing design to carry out and facilitate methods as explicitly taught by Harris et al (paragraph 0042) and allowing sequencing of the entire sequence of each of a pool of DNA fragments as explicitly taught by Drmanac (paragraph 0157-0158).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in components useful for nucleic acid hybridization.

12.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000) and Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) as evidenced by Yang et al (U.S. Patent No. 7,166,451 B1, issued 23 January 2007) as applied to claim 10 above, and further in view of Drmanac (U.S. Patent Application Publication No. US 2007/0037152 A1, published 15 February 2007). 
It is noted that while claim has been rejected described above, the claim is also obvious over the cited art discussed below.
Regarding claim 11, the kit of claim 10 is discussed above in Section 10.  
Neither Ness et al nor Harris et al teach the claimed number of probes.
However, Drmanac teaches kits (paragraph 0051) comprising nucleic acids attached thereto (paragraph 0125).  Drmanac also teaches millions of single DNA molecules are arrayed on the surface, which is within the claimed range of “about 10” to “bout 4.2 million,” and which has the added advantage of allowing sequencing of entire sequences of each DNA fragment (paragraph 0157-0158).  Thus, Drmanac teaches the known techniques discussed above.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Drmanac with the kit of Ness et al and Harris et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantage of allowing sequencing of the entire sequence of each of a pool of DNA fragments as explicitly taught by Drmanac (paragraph 0157-0158).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in components useful for nucleic acid hybridization.

13.	Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) as evidenced by Yang et al (U.S. Patent No. 7,166,451 B1, issued 23 January 2007) and Simi et al (Am J. Clin. Pathol., vol. 130, pages 247-253 (2008)).
Regarding claims 17-19, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077), which provides a positively charged surface as required by claims 18-19 and as evidenced by Yang et al (column 5, lines 50-55).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification.
It is reiterated that the claim does not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
Harris et al teach the kits have the added advantage of being designed to carry out and facilitate methods (paragraph 0042).  Thus, Harris et al teach the know techniques discussed above in Section 8.
While Harris et al do, in fact, teach a first (i.e., immobilized) nucleic acid on the positively charged surface hybridized to  second nucleic acid (i.e., a double stranded DNA molecule; paragraph 0077), Harris et al do not teach the claimed KRAS mutants.
However, Simi et al teach a first nucleic acid, in the form of a probe, hybridized to a second nucleic acid, in the form of a target containing KRAS (e.g., Figure 2).  Simi et al also teach KRAS codons 12 and 13 ((page 248, “Cell Lines”), and that teach KRAS is a region frequently mutated in colorectal cancer (page 247).  Thus, Simi et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Harris et al and Simi et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantages of allowing testing for mutations commonly found in colorectal cancer as explicitly taught by Simi et al (page 247) as well as kits designed to carry out and facilitate methods as explicitly taught by Harris et al (paragraph 0042).  In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in kits useful for screening for colorectal cancer.
Regarding claim 20, the kit of claim 17 is discussed above.  Harris et al teaches PCR amplification is performed (Example 9); thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
In addition, Harris et al also teach a dTTP, dATP, dGTP, and dCTP (Example 6), which are reagents used in PCR .  Thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
14.	Claim 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000), Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) as evidenced by Yang et al (U.S. Patent No. 7,166,451 B1, issued 23 January 2007), and Simi et al (Am J. Clin. Pathol., vol. 130, pages 247-253 (2008)). 
Regarding claims 17-19, Ness et al teach a solid support, in the form of a glass slide comprising a polyethyleneimine (i.e., PEI) to form a coated slide (e.g., Example 3), which is provides a positively charged surface as evidenced by instant claims 18-19 and Yang et al (column 5, lines 50-55).  
It is reiterated that the claim does not actually require the presence of the first nucleic acid or a hybridized nucleic acid pair comprising the first and second nucleic acids.  Thus, because all of the structural limitations of the claims are taught by Harris et al, the claim is either anticipated by, or alternatively obvious over, Harris et al.
It is alternatively reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed amounts (i.e., ion concentration, etc.) merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
It is also reiterated from above that all of the limitations referring to the kit or its components as “capable of binding,” “when bound,” “is capable of hybridizing,” “when heated,” “is capable of revealing,” “modulates,” and “changes the kinetics by lowering” clearly describe an intended use of the kit, and do not describe structural limitations of the kit.
It is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record.
In addition, it is noted that Ness et al teach the PEI layer is then exposed to a spotting solution comprising a first nucleic acid (e.g., Example 11) to form a first nucleic acid bound surface.  A second nucleic acid solution is then added to the first nucleic acid bound surface to produce a hybridized nucleic acid pair; namely, a solution of a complementary oligonucleotide is hybridized to the immobilized first nucleic acids (e.g., Example 14).  Ness et al also teach the added advantage of providing significant advantages where coupling agents need to be removed prior to arraying processes (column 7, lines 30-40).  Thus, Ness et al tech the known techniques discussed above.
While Ness et al teach buffers (column 7, lines 50-60), including 6x SSC buffer (Example 14), Ness et al do not explicitly teach kits or a buffer having the claimed ion concentration.
However, Harris et al teach kits (paragraph 0042) comprising a solid support, in the form of a glass slide, having a coating of polyethyleneimine thereon (paragraph 0077).  Harris et al teach the glass slide is from an array (paragraph 0079), and that the kit further comprises a buffer, in the form of 3x SSC buffer (paragraph 0085), which is a suitable buffer in accordance with the teachings of paragraph 0208 of the instant specification.  Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification.
Ness et al teach the PEI layer is then exposed to a spotting solution comprising a first nucleic acid (e.g., Example 11) to form a first nucleic acid bound surface.  A second nucleic acid solution is then added to the first nucleic acid bound surface to produce a hybridized nucleic acid pair; namely, a solution of a complementary oligonucleotide is hybridized to the immobilized first nucleic acids (e.g., Example 14).  
	In addition, Harris et al teach a first (i.e., immobilized) nucleic acid on the positively charged surface hybridized to  second nucleic acid (i.e., a double stranded DNA molecule; paragraph 0077).
Neither Ness et al nor Harris et al do not teach the claimed KRAS mutants.
However, Simi et al teach a first nucleic acid, in the form of a probe, hybridized to a second nucleic acid, in the form of a target containing KRAS (e.g., Figure 2).  Simi et al also teach KRAS codons 12 and 13 ((page 248, “Cell Lines”), and that teach KRAS is a region frequently mutated in colorectal cancer (page 247).  Thus, Simi et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ness et al, Harris et al, and Simi et al to arrive at the instantly claimed kits with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in kits having the added advantages of 
A.	Providing significant advantages where coupling agents need to be removed prior to arraying processes as explicitly taught by Ness et al (column 7, lines 30-40);
B.	Allowing design to carry out and facilitate methods as explicitly taught by Harris et al (paragraph 0042); and 
C.	Allowing testing for mutations commonly found in colorectal cancer as explicitly taught by Simi et al (page 247).
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in components useful for nucleic acid hybridization.
Regarding claim 20, the kit of claim 17 is discussed above.  Ness et al teach PCR buffers (column 5, line 60-column 6, line 15), which include PCR reagents.  Harris et al teaches PCR amplification is performed (Example 9); thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
In addition, Harris et al also teach a dTTP, dATP, dGTP, and dCTP (Example 6), which are reagents used in PCR .  Thus, the kit either comprises, or it would have been obvious to include, PCR reagents.
Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 9,856,523 in view of Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006). 
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘523 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘523 claims do not discuss kits, PCR reagents, or primers.
	However, these limitations and the rationale for combining are taught by 
Harris et al as discussed above.
17.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 9,856,523 in view of Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000) and Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006).
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘523 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘523 claims do not discuss kits, PCR reagents, or primers.
	However, PCR reagents, primers, and the rationale for combining are taught Ness et al as discussed above.  Kits and the rationale for combining are taught by 
Harris et al as discussed above.

18.	Claim 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 9,856,523 in view of Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) and Simi et al (Am J. Clin. Pathol., vol. 130, pages 247-253 (2008)).
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘523 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘523 claims do not discuss kits, PCR reagents, primers or KRAS codons.
However, kits, PCR reagents, primers, and the rationale for combining are taught by Harris et al as discussed above.
	KRAS codons and the rationale for combining are taught by Simi et al as discussed above.


19.	Claim 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18  of U.S. Patent No. 9,856,523 in view
are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000), Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006), and Simi et al (Am J. Clin. Pathol., vol. 130, pages 247-253 (2008)).
Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘523 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘523 claims do not discuss kits, PCR reagents, primers or KRAS codons.
However, PCR reagents and primers, the rationale for combining are taught Ness et al as discussed above.  
Kits and the rationale for combining are taught by Harris et al as discussed above.
	KRAS codons and the rationale for combining are taught by Simi et al as discussed above.

20.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,208,334 in view of Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006). 
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘334 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘334 claims do not discuss kits or PCR reagents.
	However, these limitations and the rationale for combining are taught by 
Harris et al as discussed above.
21.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,208,334 in view of Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000) and Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006).
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘334 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘334 claims do not discuss kits or PCR reagents.
	However, PCR reagents and the rationale for combining are taught Ness et al as discussed above.  
Kits and the rationale for combining are taught by Harris et al as discussed above.

22.	Claim 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,208,334 in view of Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006) and Simi et al (Am J. Clin. Pathol., vol. 130, pages 247-253 (2008)).
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘334 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘334 claims do not discuss kits, PCR reagents, or KRAS codons.
However, kits, PCR reagents, and the rationale for combining are taught by  Harris et al as discussed above.
	KRAS codons and the rationale for combining are taught by Simi et al as discussed above.

23.	Claim 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,208,334 in view
are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000), Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006), and Simi et al (Am J. Clin. Pathol., vol. 130, pages 247-253 (2008)).
Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the 334 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘334 claims do not discuss kits, PCR reagents, or KRAS codons.
However, PCR reagents and the rationale for combining are taught Ness et al as discussed above.  
Kits and the rationale for combining are taught by Harris et al as discussed above.
	KRAS codons and the rationale for combining are taught by Simi et al as discussed above.

24.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,781,478 in view of Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006). 
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, KRAS codons, etc.  Any additional limitations of the ‘478 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘478 claims do not discuss kits or PCR reagents.
	However, these limitations and the rationale for combining are taught by 
Harris et al as discussed above.
25.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,781,478 in view of Ness et al (U.S. Patent No. 6,150,103, issued 21 November 2000) and Harris et al (U.S. Patent Application Publication No. US 2006/0019276 A1, published 26 January 2006).
	Both sets of clams are drawn to slides with polyethyleneimine, buffers, DNA, RNA, probe numbers, labels, etc.  Any additional limitations of the ‘78 claims are encompassed by the open claim language “comprising” found in the instant claims.
	The ‘478 claims do not discuss kits or PCR reagents.
	However, PCR reagents and the rationale for combining are taught Ness et al as discussed above.  
Kits and the rationale for combining are taught by Harris et al as discussed above.
Conclusion
26.	No claim is allowed.
27.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634